        CASE 0:20-cv-00515-NEB-HB Doc. 23 Filed 03/25/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 DENNIS B.,                                         Case No. 20‐CV‐515 (NEB/HB)

                      Plaintiff,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 ANDREW SAUL, Commissioner of Social
 Security,

                      Defendant.



       Plaintiff Dennis B. brought this action after the Commissioner of Social Security,

Andrew Saul, denied his application for disability benefits, asking the Court to reverse

the Commissioner’s final decision for an award of benefits or remand for further

proceedings. (ECF No. 1.) The parties filed cross‐motions for summary judgment. (ECF

Nos. 16, 18.) In a January 28, 2021 Report and Recommendation, United States Magistrate

Judge Hildy Bowbeer recommends denying Plaintiff’s motion for summary judgment

and granting Commissioner Saul’s motion for summary judgment. (ECF No. 20 (“R&R”)

at 22.) Plaintiff filed an objection to the R&R, so the Court conducts a de novo review of

the portions of the R&R to which he objects. (ECF No. 21 (“Obj.”)); 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b); D. Minn. L.R. 72.2(b). The Commissioner filed no response to

Plaintiff’s objection. (ECF No. 22.) For the reasons that follow, the Court overrules

Plaintiff’s objection, accepts the R&R, and dismisses Plaintiff’s Complaint with prejudice.
            CASE 0:20-cv-00515-NEB-HB Doc. 23 Filed 03/25/21 Page 2 of 10




                                       ANALYSIS

       The R&R sets forth the facts of the case,1 and the Court need not repeat them here.

(R&R at 1–11.) Plaintiff argues that Judge Bowbeer erred in five respects by:

(1) concluding that the Administrative Law Judge (“ALJ”) hearing Plaintiff’s case was not

required to obtain Plaintiff’s medical records from the year he lived in Michigan;

(2) determining that there were only a few occasions when Plaintiff’s failure to take his

medicine was due to an inability to pay; (3) concluding that Plaintiff did not carry his

burden to demonstrate that he had sought or refused financial assistance for obtaining

his seizure medication; (4) discounting certain evidence from Plaintiff’s mother; and

(5) concluding that Plaintiff failed to comply with his medication directives.

       I.       Standard of Review

       In reviewing an ALJ’s decision to deny disability benefits, the Court must affirm

if “substantial evidence in the record as a whole supports the ALJ’s decision.” Lawson v.

Colvin, 807 F.3d 962, 964 (8th Cir. 2015). Substantial evidence is less than a preponderance

of the evidence, but “enough that a reasonable mind would find it adequate to support

the [ALJ’s] conclusion.” Id. (quotations omitted). This standard is “not high” and means

only “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quotation omitted). The


1Plaintiff does not specifically object to Judge Bowbeer’s factual findings, only her legal
conclusions.



                                             2
         CASE 0:20-cv-00515-NEB-HB Doc. 23 Filed 03/25/21 Page 3 of 10




Court may not reverse the ALJ’s decision simply because substantial evidence in the

record supports a contrary outcome or because it would have decided the case

differently. Brown v. Barnhart, 390 F.3d 535, 538 (8th Cir. 2004). So long as the ALJ’s

decision “falls within the available zone of choice,” the Court will affirm. Buckner v.

Astrue, 646 F.3d 549, 556 (8th Cir. 2011) (citation omitted). Therefore, if the Court’s review

of the record supports two possible, but inconsistent, conclusions, and one of those

conclusions represents the ALJ’s findings, the Court must affirm the ALJ’s decision.

Wright v. Colvin, 789 F.3d 847, 852 (8th Cir. 2015).

       The claimant has the burden to prove his disability. Roth v. Shalala, 45 F.3d 279, 282

(8th Cir. 1995). To carry this burden, he must show that he cannot, by reason of the

asserted disability, “engage in any substantial gainful activity” that lasts or is expected to

last “for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The

disability, not merely the impairment, must last for at least 12 months. Titus v. Sullivan, 4

F.3d 590, 594 (8th Cir. 1993) (citation omitted).

       II.    Missing Hospital Records

       Plaintiff argues that the ALJ erred in not compelling production of his medical

records from a hospital in Michigan, arguing that the ALJ therefore failed to fully develop

the record as required. (Obj. at 2–3.)

       In a social security proceeding, the ALJ has an independent obligation to “develop

the record fairly and fully, independent of the claimant’s burden to press his case.” Snead



                                              3
         CASE 0:20-cv-00515-NEB-HB Doc. 23 Filed 03/25/21 Page 4 of 10




v. Barnhart, 360 F.3d 834, 838 (8th Cir. 2004) (citation omitted). This obligation exists even

when the claimant has counsel. Id. Once an ALJ becomes aware of a “crucial issue,” the

ALJ must take “steps to develop the record sufficiently to determine” whether certain

evidence “deserve[s] controlling weight.” Id. at 839. Although the ALJ has an obligation

to develop the record, she need not “seek additional clarifying statements from a treating

physician unless a crucial issue is underdeveloped.” Stormo v. Barnhart, 377 F.3d 801, 806

(8th Cir. 2004) (citation omitted). And an ALJ does not have to obtain further medical

evidence “so long as other evidence in the record provides a sufficient basis for the ALJ’s

decision.” Hilliard v. Saul, 964 F.3d 759, 763 (8th Cir. 2020) (quotation omitted). Regardless

of the ALJ’s obligation, “the burden of persuasion to prove disability” remains on the

claimant. Vossen v. Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010) (citing Stormo, 377 F.3d at

806).

        The R&R concludes that no “crucial issue is undeveloped here” and Plaintiff does

not challenge that conclusion. (R&R at 13; see Obj. at 2–3.) With no “crucial issue”

undeveloped, the ALJ did not need to inquire further. Snead, 360 F.3d at 839; Stormo, 377

F.3d at 806. The ALJ properly concluded that additional inquiry into the records at issue

was unnecessary.2




2Plaintiff also raises the issue of these missing medical records in connection with other
arguments. (Obj. at 3, 5.) These arguments fail because the ALJ’s determination was
correct.


                                              4
         CASE 0:20-cv-00515-NEB-HB Doc. 23 Filed 03/25/21 Page 5 of 10




       III.   Ability to Pay

       Plaintiff asserts that the “R&R is plainly erroneous in concluding that the

claimant’s records reflect only ‘two or three occasions’” of Plaintiff’s inability to pay for

medication. (Obj. at 3 (citing R&R at 16).) According to Plaintiff, the record contains many

more instances of an inability to afford his medication. The record does contain evidence

that Plaintiff’s failure to take his medication was due to financial constraints. (E.g., ECF

No. 15 (“R.”) at 16, 367, 418.) The ALJ and the R&R examined Plaintiff’s evidence of

inability to pay in detail, (R&R at 15–16), and substantial evidence in the record as a whole

supports the ALJ’s conclusion that Plaintiff’s failure to take his medicine did not result

from an inability to pay for his medication. Lawson, 807 F.3d at 964. The ALJ’s decision

fell “within the available zone of choice,” so the Court affirms. Buckner, 646 F.3d at 556.

       IV.    Burden of Production

       A claimant’s failure to comply with medical advice—for example, failing to take

prescribed medication—can be excused if: (1) the individual would otherwise be entitled

to disability benefits; (2) there is evidence that the claimant’s physicians prescribed

treatment for the impairment forming the basis of the disability; (3) the claimant did not

follow the treatment prescribed; and (4) the prescribed treatment, if followed, would be

expected to restore the claimant’s ability to engage in substantial gainful activity; but

(5) there was good cause for failing to comply with the prescribed treatment. SSR 18‐3P,

83 Fed. Reg. 49616, 49617 (Oct. 2, 2018) (“SSR 18‐3P”). One example of “good cause” is an



                                             5
         CASE 0:20-cv-00515-NEB-HB Doc. 23 Filed 03/25/21 Page 6 of 10




inability to afford the claimant’s prescribed treatment, assuming he is willing to accept

the treatment and “for which affordable or free community resources are unavailable.”

Id. at 49618. If the claimant can obtain free or subsidized health care, he must

“demonstrate why he . . . does not have health insurance” that covers the treatment or

why he “failed to obtain” that treatment. Id.

       Plaintiff takes exception with the R&R’s determination that he failed to carry his

burden of production on the issue of applying for financial assistance for his medication.

(Obj. at 3.) In Plaintiff’s view, the R&R erroneously presumed that financial assistance

was available to Plaintiff that he declined to obtain when there is no evidence that such

services were available—that “unless the record reflects that one or more such options

exists, and each was declined, the claimant has not failed to meet his burden to show

financial limitation related to medical noncompliance.” (Id. at 3.) So, Plaintiff believes that

the ALJ should have obtained the missing hospital records to assess the issue.

       But this confuses Plaintiff’s burden. It is a social security claimant’s burden to

prove disability, not the ALJ’s. Vossen, 612 F.3d at 1016. Although an ALJ may have an

obligation to seek out further evidence on an undeveloped issue, the burden remains with

the claimant. Id. Plaintiff has not produced any evidence that he applied for free or

subsidized medication despite his financial constraints, nor has he demonstrated why he

failed to do so. See SSR 18‐3P at 49618 (detailing the good cause exception). And the record

also demonstrates that Plaintiff has spent money that could well have gone to pay for his



                                              6
         CASE 0:20-cv-00515-NEB-HB Doc. 23 Filed 03/25/21 Page 7 of 10




medications on tobacco and possibly controlled substances. (R. at 346–48, 368 (noting that

Plaintiff occasionally drinks alcohol, smokes approximately 1‐1/2 packs of cigarettes per

day, and that he tested positive for THC, cocaine, and barbiturates)); Riggins v. Apfel, 177

F.3d 689, 693 (8th Cir. 1999) (noting that “there is no evidence to suggest that he sought

any treatment offered to indigents or chose to forgo smoking three packs of cigarettes a

day to help finance pain medication”).3

       Plaintiff has not brought forth any evidence that he applied for free or subsidized

medical care and therefore cannot show good cause to have failed to comply with his

prescribed treatment. The ALJ did not err in concluding that Plaintiff failed to carry his

burden of production.

       V.     Evidence from Plaintiff’s Mother

       Plaintiff next objects to the R&R’s determination that evidence from Plaintiff’s

mother merited little weight in resolving his case.4 According to Plaintiff, the ALJ and




3Although Plaintiff faults the R&R for relying on Riggins, asserting that the law has
changed since the case was decided, he provides no authority for how the law has
changed or why, as a result, the Court may depart from established Eighth Circuit
precedent. (Obj. at 4.)

4 Plaintiff specifically points out that his mother completed only two seizure
questionnaires, not three as the ALJ and R&R stated. (Obj. at 5 & n.1.) The three
documents in question are 5E (R. at 246–47), 10E (id. at 280–82), and 11E (id. at 283–84).
The confusion may stem from the fact that document 5E is a seizure questionnaire that
Plaintiff filled out identifying his mother as having witnessed one of his seizures, but
Plaintiff signed. (Id. at 245–47.) Document 10E appears to be a very similar form listing
Plaintiff’s mother as a witness, but it is signed by Plaintiff and his mother. (Id. at 281–82.)


                                              7
         CASE 0:20-cv-00515-NEB-HB Doc. 23 Filed 03/25/21 Page 8 of 10




R&R improperly discredited Plaintiff’s mother’s testimony because she inconsistently

reported the frequency of his seizures and did not account for his failure to comply with

prescribed treatment. (Obj. at 5.) “Read fairly,” Plaintiff argues, his mother’s testimony

was not inconsistent, and therefore should have been given greater weight. (Id. at 6.)

       But even assuming that Plaintiff is correct and the ALJ should have afforded

Plaintiff’s mother’s evidence greater weight, the weight of some evidence, alone, is

insufficient to reverse the ALJ’s decision. Lawson, 807 F.3d at 964. The Court may not

reverse the ALJ’s decision simply because substantial evidence in the record supports a

contrary outcome or because it would have decided the case differently. Brown, 390 F.3d

at 538. The evidence in the record supporting the ALJ’s conclusion includes medical

records that show Plaintiff did not have the symptoms that would require him to miss

days of work following seizures, (see R. at 345, 347, 363, 365, 368–69, 371, 375, 377, 380,

382, 389, 477 (describing Plaintiff’s condition post‐seizure)), as well as evidence that

Plaintiff ran out of medication through failing to obtain a primary care physician, rather

than an inability to afford it. (E.g., R. at 375, 379.)

       The ALJ’s decision here “falls within the available zone of choice.” Buckner, 646

F.3d at 556. The Court affirms.




Regardless of who authored document 5E, substantial evidence in the record as a whole
supports the ALJ’s decision.


                                                 8
          CASE 0:20-cv-00515-NEB-HB Doc. 23 Filed 03/25/21 Page 9 of 10




         VI.    Medication Non‐Compliance

         Finally, Plaintiff argues that the R&R is contradictory on the issue of his non‐

compliance with his prescriptions. According to Plaintiff, the R&R’s conclusions that

Plaintiff’s financial limitations only appeared a “few” times and that his seizures

“occurred almost invariably” while not taking his medication are contradictory. (Obj. at

6–7.) Plaintiff faults the R&R for failing to recognize the frequency with which he was

unable to afford his medication and for ignoring evidence that his seizures occurred both

while he was on his medication and while he was not. (Id. at 7.)

         This argument fails for two reasons. First, as described above, substantial evidence

in the record as a whole supports the ALJ’s conclusion that Plaintiff’s noncompliance was

primarily due not to an inability to afford his medication, but to a failure to follow

medical advice and to obtain a primary care physician to fill his prescriptions. See supra

Parts II–IV. Accordingly, the R&R’s conclusion that Plaintiff’s seizures primarily

occurred when he was noncompliant is not contradictory. Second, to the extent that

Plaintiff argues that he has met a separate financial good cause standard to excuse his

noncompliance, he has, again, presented no evidence that he attempted to obtain medical

care at no or subsidized cost and therefore has not borne his burden to demonstrate good

cause.

         The ALJ did not err in determining that Plaintiff did not establish good cause for

his noncompliance.



                                              9
        CASE 0:20-cv-00515-NEB-HB Doc. 23 Filed 03/25/21 Page 10 of 10




       The parties do not object to any other aspect of the R&R. When no party has

objected, the Court reviews the remainder of the R&R for clear error. Fed. R. Civ. P. 72(b);

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996). Having reviewed the portions of the

R&R to which the parties do not object, the Court finds no clear error.

                                     CONCLUSION

       Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

       1.     Plaintiff’s Objections (ECF No. 21) are OVERRULED;

       2.     Plaintiff’s Motion for Summary Judgment (ECF No. 16) is DENIED;

       3.     Defendant’s Motion for Summary Judgment (ECF No. 18) is GRANTED;

              and

       4.     Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: March 25, 2021                            BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                            10
